DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 39-43, 45-46, and 48-51 are pending.  Claims 39-43, 45-46, and 50-51 were amended in the Reply filed 9/22/2021.  Claims 48-51 remain withdrawn.  Claims 39-43 and 45-46 are presently considered.

Election/Restrictions
Applicant’s election without traverse of Group II (original claims 39-43) and the single elected species of method wherein the peptide is SEQ ID NO: 1 (“DDQNPWRAY‌LDLLFP‌TD‌T‌L‌LL‌DLLW”) and the non-ocular cell is a T-cell (wherein no linker and no cargo are present) in the reply filed on 7/8/2019 was previously acknowledged.
	Following extensive search and consideration, the originally elected species is again deemed obvious in view of the prior art as applied below.  Per MPEP §803.02, examination has not been extended to non-elected species at this time.
	The rationale supporting the withdrawal of claims 48-51 was explicitly set forth on record at page 3 of the Action mailed 3/22/2021.  The rationale and explanation of record was not disputed by Applicant in the response filed 9/22/2021, and therefore the rationale of record remains applicable and undisputed.  Accordingly, claims 48-51 are understood to continue to be 1.  Notably, claims 48-51 were not properly marked as “withdrawn” in the Reply filed 9/22/2021.  Applicant is directed to MPEP § 714 and 37 C.F.R. 1.121.  Applicant is advised that future submissions that do not comply with MPEP § 714 and 37 C.F.R. 1.121, including 37 C.F.R. 1.121(c) and MPEP § 714(II)(C), may result in a notice of non-compliance per MPEP § 714(II)(F). 
Accordingly, claims 48-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2019.
In the Reply filed 9/22/2021, claims 39-43 and 45-46 were amended.  Applicant has not identified that the amendments were intended to exclude the originally elected species.  Therefore, in the absence of clarification, it is presumed that the originally elected species, previously examined, continues to fully satisfy the amended language as identified below.
	Claims 39-43 and 45-46 are presently considered.

Priority
	The priority claim to US Appl. No. 62/517,830 as filed 6/9/2017 is acknowledged.

Information Disclosure Statement
	The IDS filed 9/22/2021 is acknowledged and presently considered.

Examiner Notes
The substitute Specification filed 12/04/2020 addressing the use of the term pHLIP®2 was previously acknowledged in the Action mailed 3/22/2021.
The Petition to accept color drawings filed 12/04/2020 was granted in the Petition Decision mailed 12/10/2020, as previously acknowledged in the Action mailed 3/22/2021. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
As filed 9/22/2021, the pending claims were amended.  Claims 39 and 40 are representative of the pending invention:
39. (Currently Amended) A , and wherein the cell comprises at least two pH triggered peptides.

40. (Currently Amended) A expressed on the exterior surface of said cell, and wherein the cell comprises at least two pH triggered peptides.
The applicable claim interpretation has been discussed below3. 
“Comprising” is interpreted in view of MPEP § 2111.03(I), and is understood to mean that the claim scope is open-ended and does not exclude additional components.
“Mammalian immune cell” is reasonably inferred to include at least T-cells, B-cells, neutrophils, eosinophils, basophils, lymphocytes, monocytes, dendritic cells, natural killer cells, and macrophages (see, e.g., Spec. filed 12/04/2020 at 48 at 3rd ¶; see, e.g., MPEP § 2111, § 2173.01(I)).  Accordingly, the phrase “mammalian immune cell” continues to be understood to read upon any art-recognized mammalian immune cells, including immortalized cell lines such as Jurkat cells and K562 cells.
“Exogenous nucleic acids” is not explicitly defined on record, but is interpreted literally to mean that the nucleic acid at issue must originate from outside the organism (i.e., outside the non-ocular cell).  Accordingly, art-recognized and routine recombinant protein expression methods are understood to necessarily satisfy this limitation.
A “pH triggered peptide” is understood to fully encompass any peptide that comprises SEQ ID NO: 1 as recited at instant claims 39-40.  
Amended claims 39-40 continue to recite “wherein” clauses, namely 

It is the Examiner’s understanding that Applicant has relied upon such phrases in an attempt to distinguish the instant claims relative to the prior art (see, e.g., Reply filed 9/22/2021 at 6 at 3rd to 4th ¶¶, 6 to 7 at bridging ¶, 7 at 4th to 5th full ¶¶, 7-8 at bridging ¶, 8 at 3rd full ¶).  However, these recitations are not described on record as requiring any particular structural limitations, and therefore do not appear to amount to functional limitations that limit the genus of “mammalian immune cells” to some narrower subgenus excluding Jurkat or K562 cells, or any other species of immune cell.  To the contrary, instant Figure 10 reasonably informs artisans that any “cell” would accomplish the result of permitting pHLIP® peptides to be “expresse[d] . . . on the exterior surface” of a cell (see, e.g., Sub. Spec. filed 12/04/2020 at 61 at 4th full ¶, Fig. 10).  Figure 10 is reproduced, in part, below, and simply shows a generic “cell”:

    PNG
    media_image1.png
    616
    814
    media_image1.png
    Greyscale

In addition, the originally filed disclosure reasonably informs artisans that such “wherein” clauses are fully satisfied by any mammalian immune cell expression system, because in such embodiments
trafficked to the outside of the cell where it is presented on the cell membrane....
(see, e.g., Sub. Spec. filed 12/04/2020 at 48 at last ¶, emphasis added).
Accordingly, the “wherein” clauses are reasonable understood to be fully satisfied by cellular trafficking mechanisms present in all mammalian immune cell expression systems, including Jurkat Cells, K562 cells, and T-cells.  This is reasonable because zero guidance is provided on record teaching or suggesting that such trafficking mechanisms only exist in some unspecified subset of cells, rather than all cells.  Therefore, the interpretation of the “wherein” clauses as phrases that do not structurally or functionally limit the scope of mammalian immune cells is consistent with the originally filed disclosure (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at last ¶, 61 at 4th full ¶, Fig. 10).  Furthermore, the interpretation that the “wherein” clauses do not structurally or functionally limit the genus of “mammalian immune cells” is supported by the original disclosure, which broadly informs artisans that any “cell (a non-ocular cell, e.g., a mammalian cell such as a T-cell, B-cell, neutrophil, eosinophil, basophil, lymocyte, monocyte, dendritic cell, natural killer cell, macrophage, etc.)” could be utilized to obtain a cell wherein a pHLIP® peptide is expressed and “present on the surface of a viable cell, such as a mammalian cell” (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to last ¶, page 50 at 1st ¶).  Accordingly, zero guidance or disclosures in the originally filed disclosure teaches or reasonably suggests that the “wherein” clauses at amended claims 39-40 are structural or functional limitations intended to further limit the genus of “mammalian immune cells” to some otherwise unknown and unspecified subgenus of immune cells.  Therefore these “wherein” clauses are reasonably understood to not be functional limitations since they are not associated with any structural limitations or defined subset of mammalian immune cells.  Therefore, each “wherein” clause is understood to be a recitation of an intended and expected result fully satisfied by the positively recited structural limitations set forth in the body of the claims, namely the presence of any mammalian immune cell, including Jurkat or K562 cells (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to last ¶, page 50 at 1st ¶, Fig. 10; see also, MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  Furthermore, such interpretation is consistent with the newly added “wherein” clause reciting 
...and wherein the cell comprises at least two pH triggered peptides.
Such language would necessarily be fully satisfied by normal recombinant mammalian expression systems since multiple copies of a recombinantly expressed protein are produced in such expression systems.  The Examiner’s interpretation is consistent with the assumption that Applicant’s disclosure is fully enabling for all possible mammalian immune cell expression systems known in the art, rather than merely some unknown subset of such cells.  If Applicant disagrees with this interpretation, Applicant should identify that the “wherein” clause is a functional limitation by clearly stating that it is intended to be a functional limitation, and by clearly identifying supporting disclosure that permits an artisan to distinguish enabled mammalian immune cells that satisfy the functional limitation from non-enabled mammalian immune cells that do not satisfy the functional limitation. In the absence of any clear disagreement with this interpretation coupled with objective supporting disclosures, the “wherein” clauses are presently understood to be fully satisfied by any prior art recombinant protein expression system using any type of mammalian immune cells, including Jurkat or K562 cells.  
	Additional teachings and claim interpretations are set forth below.

Withdrawn Claim Rejections
The rejection of claims 39-43 and 45-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of the amendments filed 9/22/2021.  However, the amendments have necessitated a new rejection as set forth below.
The rejection of claims 39-43 and 45-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the amendments filed 9/21/2021.  However, the amendments have necessitated a new or revised rejection as set forth below.

Claim Objections
Claims 40 and 41 are objected to because of the following informalities:  
Claim 40 was amended in the Reply filed 9/22/2021 and now recites “comprising sequence DDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 1)”.  The word “sequence” is superfluous. Superfluous language should be removed to enhance claim clarity and avoid confusion.  Alternatively, the phrase could be amended to include the article “the” to state “comprising the sequence . . . .”.
Claim 41 was amended in the Reply filed 9/22/2021 and now recites “wherein the a pH triggered peptide”, which is grammatically incorrect.  Presumably, the word “a” should be canceled.
Appropriate correction is required.


New or Revised Rejections As Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-43 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claims 39 and 40 now recite:
39. (Currently Amended) A , and wherein the cell comprises at least two pH triggered peptides.

40. (Currently Amended) A expressed on the exterior surface of said cell, and wherein the cell comprises at least two pH triggered peptides.
comprising SEQ ID NO: 1, or if the phrase is meant to refer to entirely different “pH triggered peptides” that do not necessarily comprise SEQ ID NO: 1 (see, e.g., Sub. Spec. filed 12/04/2020 at Table 7, noting that dozens of various pH triggered peptides are disclosed, including ones that cannot be expressed recombinantly using the systems described in the original description).  Accordingly, such reference raises the question “what or which ‘pH triggered peptides’”, and therefore raises a material concern regarding antecedent basis which impacts the applicable and relevant prior art.  If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 USC 112(b) is appropriate (see, e.g., Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993); see also MPEP § 2173.02(II)).  For purposes of applying prior art, the “wherein” clause has been interpreted as equivalent to
...wherein the cell comprises at least two copies of the pH triggered peptide[[s]].
This interpretation is reasonable in view of the original disclosure, which does not evidence possession of any expression system comprising SEQ ID NO: 1 in combination with any other pH triggered peptide (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to last ¶, page 50 at 1st ¶, Fig. 10).  The alternative interpretation has been addressed below under a new and revised rejection under 35 USC § 112(a).
Amended claims 39 and 40 now recite the “wherein” clauses 

There currently exists a material concern regarding whether or not such “wherein” statements should be interpreted as 
(i) functional limitations effectively narrowing the scope of “mammalian immune cell[s]” capable of satisfying the amended claim scope; or 
(ii) recitations of an intended, expected, or hoped for result that is fully satisfied by any and all mammalian immune cells (see, e.g., MPEP § 2111.04(I)).   
This concern is exemplified by the Applicant’s response, wherein it is the Examiner’s understanding that Applicant is attempting to rely upon such “wherein” clauses as functional limitations that somehow excludes Jurkat and/or K562 cells (see, e.g., Reply filed 9/22/2021 at 6 at 3rd to 4th ¶¶, 6 to 7 at bridging ¶, 7 at 4th to 5th full ¶¶, 7-8 at bridging ¶, 8 at 3rd full ¶).  However, the “wherein” clause
...wherein the pH triggered peptide is expressed on the exterior surface of said cell, and wherein the cell comprises at least two pH triggered peptides
is not literally present or reasonably presented in the original disclosure as a functional limitation.  Therefore, there exists a substantial and material concern regarding the metes and bounds of the instant claims; namely it is presently ambiguous if the “wherein” clauses are functional limitations that narrow the genus of “mammalian immune cell[s]” capable of satisfying instant claims 39-40 (e.g., in a manner excluding Jurkat cells, 562 cells, and possibly an unknown number of other cells), or if the “wherein” clauses merely recite an intended or expected result that is fully satisfied by any and all mammalian immune cells (e.g., including Jurkat and 562 cells, and all others).  This ambiguity in claim scope is relevant to the instant rejection because the Courts have stated that “[r]egardless whether a compound is claimed per se University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).   Here, the description of the “mammalian immune cells” and “wherein” clauses is insufficient to permit an artisan from distinguishing whether or not the claimed invention encompasses expression of sequences comprising instant SEQ ID NO: 1 from Jurkat and K562 cells, or not; therefore, the inventor cannot lay claim to the subject matter.  Accordingly, the ambiguity regarding whether the “wherein” clauses functionally limit the scope of mammalian immune cells or not necessitates the instant rejection in view of the amended claims. For purposes of applying prior art, the applicable claim interpretation has been set forth and fully explained above in the claim interpretation section. 
Claims 41-43, 45-46, and all dependent claims dependent upon claim 39 or 40 are indefinite because they depend directly or indirectly form an indefinite base claim.
Accordingly, claims 39-43 and 45-46 are rejected.


Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 39-43 and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Claim interpretation:  For purposes of the instant rejection, it is noted that the amended “wherein” clause reciting “wherein the cell comprises at least two pH triggered peptides” has been rejected under 35 USC 112(b), above.  For the instant rejection, the phrase is interpreted literally and broadly to include any possible pH triggered peptides, including ones that may be different from one another, and that may not necessarily comprise instant SEQ ID NO: 1.
All claims depend directly or indirectly upon claim 39 or claim 40.  Therefore, claims 39-40 are representative of the pending claims scope. 
Lack of literal Support
Claims 39-40 are representative of the pending claims scope, and were amended in the Reply filed 9/22/2021.  The amended claims do not literally appear in the originally-filed disclosure.  
wherein the cell comprises at least two pH triggered peptides” is literally absent from the originally filed disclosure, and does not appear in any relevant context pertaining to the instantly disclosed invention and expression in a mammalian immune cell (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to last ¶, page 50 at 1st ¶, Fig. 10).
To date, the Applicant has failed to identify where the amended claims literally appear, as presently claimed, and using identical or synonymous terminology, in the originally filed disclosure at all, much less as an integrated whole4.  
Furthermore, dependent claims 41-43 and 45-46, as presently amended, do not literally appear in the originally filed disclosure.
Therefore, the amended claims do not literally appear in the originally filed disclosure.
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)). 
As noted above, the claims do not literally appear in the originally filed disclosure, using the same or synonymous terminology.
Zero examples of any species reduced to practice were disclosed in the originally filed disclosure.
The closest supporting disclosure (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to page 50 at 1st ¶, Fig. 10) does not contain or disclose any guidance regarding an invention comprising mammalian immune cells that “comprise[] at least two pH triggered peptide”, Zero examples of such embodiments presumably encompassed by instant claims 39-40 appear in the originally filed disclosure.  No such embodiments were reduced to practice or discussed in detail.
Examiner has been unable to find any implicit or inherent support for the genera of embodiments encompassed by amended claims 39-40.  Critically, in response to the previous rejection under 35 USC § 112(a), Applicant merely amended the claim without specifying where the resulting amended claim scope was supported in the manner required by 35 USC 112(a) (see, e.g., Reply filed 9/22/2012 at page 6 at 6th ¶ to 7 at 1st full ¶).  Accordingly, no specific supporting embodiments, reduction to practice, specific disclosures, etc. were identified by the Applicant corresponding to the instantly claimed genera of claims 39-40.  At best, Applicant appears to generically direct the Examiner to ¶¶[0008], [0009], [0010], [0047], [0106]-[0107], [0144], [0177]-[0181], [0201], [0227], [0244], [0302]-[0303] and Figure 10 (see, e.g., Reply filed 9/22/2021 at 5 at 1st full ¶; see also Reply filed 12/04/2020 at page 4 at 2nd ¶), but fails to provide any explanation how such disjointed disclosures provide written description support for the pending claim scope as an integrated whole5.  As noted above, the newly amended claims do not literally appear on record, zero examples were reduced to practice, and the closest pertinent disclosures have been evaluated but found to not support the full scope of the claimed embodiments encompassed by the amended claims (see, e.g., Sub. Spec. filed 12/04/2020 at 48 at 2nd full ¶ to page 50 at 1st ¶, Fig. 10).

Additional Considerations
Claims 39-40 are presently rejected under 35 USC § 112(b). This ambiguity in claim scope is relevant to the instant rejection because the Courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).    Here, it is not even clear what the metes and bounds of the claimed compound may be or what is included or excluded by the claim scope; therefore “the inventor cannot lay claim to the subject matter” because the inventor has not provided a description of the compound sufficient to permit artisans to distinguish infringing from non-infringing compounds (id.).
	It is noted that no structure/function relationships for limitations found at claims 41-42 even appear on record.  Likewise, no structure/function relationship is disclosed for the non-original limitation at claims 39-40 regarding “on the exterior surface of said cell”.  Rather, at best, these “wherein” clauses appear to reflect hoped-for and desired results, but the Application provides zero explanation or guidance reasonably informing artisans of exactly what structures are required and necessary to actually satisfy such claim limitations.  In the absence of clear guidance regarding what structures are capable of satisfying such limitations, the Examiner has assumed that the originally elected species necessarily satisfies the limitations.
functional limitation that is not inherently or necessarily satisfied by Jurkat or and K562 cells.  Specifically, in the Reply filed 9/22/2021, it is the Examiner’s understanding that Applicant is attempting to rely upon the “wherein” clause to distinguish the claimed invention over the teachings of the prior art by attempting to utilize the “wherein” clause as a functional limitation that excludes recombinant expression systems using Jurkat and K562 cells (see, e.g., Reply filed 9/22/2021 at 7 at penultimate ¶ to 8 at final ¶).  Examiner notes that there currently exists zero supporting disclosure for interpreting the “wherein” clause at amended claims 39-40 in a manner that would reasonably exclude Jurkat or K562 cells, which would be presumed to fully and necessarily satisfy all limitations regarding expression on the exterior surface as presently claimed.  Rather, such statement, at best, is only supported if interpreted as a recitation of an intended or expected result satisfied by any mammalian immune cell usable for recombinant protein expression absent clear evidence to the contrary.  Accordingly, Applicant’s attempt to reply upon such statements as functional limitations that meaningfully exclude Jurkat or K562 expression systems is unsupported by the originally filed disclosure and raise material issues under 35 UC §112(a).
MPEP § 2163.05(II) notes that changes involving subgeneric terminology may not be acceptable (see In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), noting that "[w]hatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a [single] species upon which it reads" (emphasis added)).  Here, the presently claimed invention is a subgenus of the originally claimed genus, but no reduction to see id.).
	Accordingly, the newly amended claim scope is not literally, inherently or implicitly supported by the originally filed disclosure, and it is unclear what the metes and bounds of the claimed invention may even be, or exactly what structures are required to satisfy the “wherein” clauses in view of Applicant’s arguments that reasonable suggest they are intended to be functional limitations.
In the absence of any guidance or additional disclosure, an artisan would not reasonably conclude Applicant had possession of the instantly claimed genus of “mammalian immune cells”.
Conclusion
The instantly amended claims recite and encompass embodiments and claim scope that was not literally, implicitly, or inherently described in the originally filed disclosure.  Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 39-43 and 45-46 are rejected.


Revised Claim Rejections As Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/069607A1 (May 6, 2016; Altomore et al; cited in previous action) in view of Weerakkody (Family of pH (low) insertion peptides for tumor targeting, PNAS, vol. 110(15):5834-5839 (April 9, 2013); hereafter “Weerakkody”; cited in previous action), Raup et al. (Biotechnology Reports, vol. 11:53-61 (online June 16, 2016); hereafter “Raup”; cited in previous action), Huan et al. (Stable gene transfer and expression in human primary T cells by the Sleeping Beauty transposon system, Blood, vol. 107(2):483-491 (Jan. 2006); hereafter “Huan”; cited in previous action), and further in view of Yan et al. ([Cloning of human RHD gene and its expression in K562 cells], Article in Chinese, Zhongguo Shi Yan Xue Ye Xue Za Zhi, vol. 13(3):492-5 (Jun 2005), Abstract Only; hereafter “Yan”; cited in previous action).
Claim interpretation: The applicable claim interpretation has been set forth above in the section entitled “Claim Interpretation”, which is incorporated herein. For purposes of the instant rejection, it is reasonably understood that any mammalian immune cell expressing a sequence comprising instant SEQ ID NO: 1 necessarily satisfies all “wherein” statements set forth at claims 39-42.  The basis for this interpretation is set forth above in the claim interpretation section, and that explanation is incorporated herein. If this is incorrect, Applicant should identify that the full scope of instant claim 1 is not enabled for all mammalian immune cells; however, such admission may necessitate additional rejections.
Regarding instant claims 39-43 and 45-46, WO’607 teaches and discloses methods for treating cancer (see, e.g., WO’607 at abs, claim 1; see also id. at Fig. 1), wherein WO’607 identifies that one component of the disclosed methodology is a “stimulatory peptide” that may be “coupled to a membrane-inserting peptide” (see, e.g., WO’607 at claims 3, 19, 21, 28, and 30).  The “membrane-inserting peptide” is understood to include pHLIP® peptides (see, e.g., WO’607 at claims 3, 5-6, 19, 21-22, 28, and 30-31).  WO’607 identifies that the “stimulatory peptide[] coupled to a membrane-inserting peptide” may be a fusion protein encoded by recombinant DNA (see, e.g., WO’607 at claims 5, 21, and 30), and WO’607 generally identifies that such proteins may be produced using cDNA vectors, expression plasmids, and generally any expression system in the art using “bacterial (E. coli, insect, or mammalian cells” (see, e.g., WO’607 at 13 at lines 15-26).  Accordingly, WO’607 provides guidance and motivation reasonably directing artisans to make and recombinantly produce “stimulatory peptides coupled to a membrane-inserting peptide” (see, e.g., WO’607 at claims 5, 21, and 30), wherein the pHLIP® peptides (see, e.g., WO’607 at claims 3, 5-6, 19, 21-22, 28, and 30-31), and wherein the recombinant expression system may include expression in “mammalian cells” (see, e.g., WO’607 at 13 at lines 15-26).  The benefits of utilizing such pHLIP® peptides were known in the prior art: WO’607 explicitly discusses multiple membrane-inserting peptides, but notes that “[d]epending on the use of the membrane self-inserting peptide conjugate, certain membrane self-inserting peptides can be better choices than others” (see, e.g., WO’607 at 12 at lines 5-33).  Specifically, WO’607 informs artisans that pHLIP® peptides are suitable for in vivo uses because pHLIP® peptides would “prevent[] unwanted insertion into random cells” (see, e.g., WO’607 at 12 at lines 5-21).  Therefore, WO’607 provides guidance and motivation directing artisans to produce and utilize fusion proteins comprising “pHLIP®” peptide.  In summary, WO’607 reasonably informs and motivates artisans to produce pHLIP®-comprising fusion peptides using mammalian expression systems. 
	The prior art of WO’607 differs from the instant claims as follows: Although WO’607 provides guidance and motivation to produce pHLIP®-comprising fusion proteins in mammalian cell line expression systems, WO’607 does not specifically teach or exemplify (i) the usage of the specific pHLIP® of instant SEQ ID NO: 1, or the specific usage of (ii) a “mammalian immune cell” as presently required at instant claims 39-40.
SEQ ID NO: 1 is a Prior Art Element
	Regarding instant claims 39-42 and instant SEQ ID NO: 1, Weerakkody is cited herein to establish that pHLIP® sequences were known in the prior art (see, e.g., Weerakkody at title, abs, passim).  More specifically, Weerakkody teaches and discloses the pHLIP® of Var3, which comprises instant SEQ ID NO: 1 (compare Weerakkody at 5834 at col II at § “Design of  Regarding the selection of the pHLIP® of Var3, Weerakkody not only identifies that “Var3” is a prior art-recognized pHLIP® (see, e.g., Weerakkody at 5834 at col II at § “Design of pHLIP® Variants”), but also exemplifies Var3 relative to other pHLIP® peptides (see, e.g., Weerakkody at 5837 at col 1 at final ¶ to 5837 at col I at 1st full ¶, Fig. 5 on 5837, exemplifying Var3 and Var7, and showing Var3 is superior in HeLa-GFP tumors).  Accordingly, from among the pHLIP® peptides disclosed, an artisan would be directed to the narrow subgenus of Var3 and Var7 in view of WO’607, and more specifically to Var3.  In summary, instant SEQ ID NO: 1 is not a point of novelty, and an artisan reviewing the prior art would be reasonably motivated to select known pHLIP® peptides (see, e.g., MPEP § 2144.06(II)), and would be motivated to specifically select the pHLIP® of “Var3” in view of the prior art.
Mammalian Immune Cell Expression Systems Are Prior Art Elements
	Regarding claims 39-40 and a “mammalian immune cell”, general methodologies for cloning and expressing exogenous proteins in mammalian cells, including immune cells, was well-within the ordinary skill in the art.  Raup, Huang, and Yan are each cited herein to establish the ordinary level of skill in the gene expression and engineering arts as it pertains to immune cells such as K562 cells and T-cells.  Regarding expression of exogenous proteins from T cells, Raup is cited herein to establish that methods of genetically modifying Jurkat cells to express exogenous proteins was known in the prior art (see, e.g., Raup at abs), and Jurkat cells are T-cells (see, e.g., Raup at 54 at col II at § 2.5).  Accordingly, the general expression of exogenous proteins from Jurkat cells (i.e., immortalized T-cells), wherein the cells comprise exogenous nucleic acids encoding a protein of interest (see, e.g., Raup at abs, 55 at col I at § 2.6 id.), was known in the art, and therefore is not a point of novelty.  Regarding the expression of exogenous proteins from immune cells, including primary T cells, Huang identifies transponson systems permitting the stable integration of expressed proteins in primary T cells (see, e.g., Huang at title, abs).  Accordingly, the integration and expression of exogenous genes into primary T-cells was known in the art.  Regarding the expression of exogenous proteins from immune cells, such as K562 cells, Yan is cited herein to establish that the general cloning and expression of transduced K562 cells to generate K562 cells that express exogenous proteins at the membrane surface were known in the prior art (see, e.g., Yan at title, abs).  Accordingly, the cloning and expression of exogenous proteins in K562 cells was known in the art and not a point of novelty.  In summary, the selection of any mammalian expression system known in the prior art (including “non-ocular mammalian immune cells” such as K562 cells and T-cells) was enabled and would be expected to provide an equivalent function, namely the predicted and expected production of an exogenous protein sequence such as the pHLIP®-comprising fusion peptides of the primary reference.
Regarding the “wherein” clauses at claims 39-42, claims 39-40 recite the phrase “wherein the pH triggered peptide is expressed on the exterior surface of said cell”; amended claim 41 recites the phrase “wherein the a pH triggered peptide is located outside the lipid bilayer of the cell membrane of said cell”; and amended claim 42 recites the phrase “wherein at least 85% of the pH triggered peptide is presented on the exterior of said cell”.  Each of these “wherein” clauses is understood to be a recitation of an intended and expected result fully satisfied by all compositions that satisfy the positively recited structures of claims 39-40, namely any “mammalian immune cells” that expresses any peptide comprising instant SEQ ID NO: 1.  This any “mammalian immune cell” expression system that expresses any peptide comprising SEQ ID NO: 1 (see also, MPEP § 2111.04(I), noting that claim scope is not limited by claim language that does not limit a claim to a particular structure).  Accordingly, the “wherein” clauses of instant claims 39-42 are reasonably inferred to be fully satisfied by the prior art systems of WO’607 when the Var3 pHLIP® peptide of Weerakkody is expressed in K562 cells, T-cells, or any other “non-ocular” mammalian immune cell expression system known in the prior art and suitable for producing recombinant proteins.  This is reasonable, because it is presumed that the originally elected species reads upon instant claims 39-42, and no additional structures other than SEQ ID NO: 1 was identified in the originally elected species.  Accordingly, sequences comprising SEQ ID NO: 1 are presumed fully enabled in the absence of arguments or evidence to the contrary; and therefore such limitations would necessarily be satisfied by Var3 as taught by Weerakkody.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  First, the claimed invention is the combination of prior art elements (i.e., the known pHLIP® peptide of Var3 and the known mammalian expression systems of Jurkat Cells, K562 cells, and/or T-cells) according to the known methods of WO’607 to predictably yield and obtain a mammalian expression system suitable for producing pHLIP®-comprising fusion peptides usable in the cancer treatment methodologies of WO’607 (see, e.g., MPEP § Second, the claimed invention is the simple substitution of a known pHLIP® sequence (Var3) in place of the exogenous proteins taught by anyone of the references of Raup, Huang, or Yan exactly as suggested by the primary reference, to predictably and expectedly yield a mammalian expression system capable of producing for producing pHLIP®-comprising fusion peptides usable in the cancer treatment methodologies of WO’607 (see, e.g., MPEP § 2143(I)(B), (G)).  Furthermore, each prior art element merely performs its art-recognized function in combination.  
Furthermore, it is well-within the ordinary skill in the art to express a known protein sequence in a known mammalian cell line using routine techniques in the prior art.
Accordingly, claims 39-43 and 45-46 are rejected.

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.  Notably, multiple arguments raised by the Applicant have been rendered moot in view of the revised or new rejections set forth above.  Applicable arguments are addressed below.
The rejection under 35 USC 103 has been maintained as revised above, wherein all revisions were necessitated by Applicant’s amendments. The rejection was traversed by the Applicant at pages 7-9 of the Reply (see, e.g., Reply filed 9/22/2021 at 7-9), and those arguments are addressed below.  It is the Examiner’s position that multiple arguments previously presented have been presented a second time; these arguments were previously fully considered and not found persuasive for reasons set forth in the previous action.  Accordingly, the Examiner’s prior 
As an initial matter, Applicant fails to address the merits of the obviousness rejections in view of the rationales relied upon by the Examiner (see, e.g., MPEP § 2143(I)(A), (B), (G)).  It is presently undisputed that (i) pHLIP® peptides are prior art elements, (ii) that protein expression systems utilizing mammalian immune cells are prior art elements, and (iii) that WO’607 informs artisans that pHLIP® peptides could be encoded by recombinant DNA and expressed in mammalian cells (see, e.g., WO’607 at 13 at lines 15-26. at claims 5, 21, and 30; see also id. at claims 3, 5-6, 19, 21-22, 28, and 30-31, noting that the “membrane-inserting peptide” may comprise pHLIP® peptides).  Accordingly, it is the Examiner’s position that the claimed invention is obvious because it is a known protein expressed in a known protein expression system, which merely yields a predicted and expected result, namely the expression of the known protein.
It is the Examiner’s understanding that Applicant has argued that the individual prior art references relied upon by the Examiner do not individually render the claimed invention obvious (see, e.g., Reply filed 9/22/2021 at 7 at 4th to 5th ¶¶, addressing WO’607 alone; id. at pages 7-8 at bridging ¶, addressing Weerakkody alone; id. at 8 at 2nd to 4th ¶¶, discussing Raup alone).  These arguments are neither disputed nor dispositive of obviousness because the Examiner has not relied upon either reference individually, but rather upon the combination of the teachings of both references to support a rejection of obviousness in view of MPEP § 2143(I)(A), (B), and (G).  Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the Examiner’s understanding that Applicant addresses WO’607 individually (see, e.g., Reply filed 9/22/2021 at 7 at 4th to 5th full ¶¶).  First, it is the Examiner’s understanding that Applicant does not dispute the Examiner’s findings of fact, namely that WO’607 informs artisans that pHLIP® peptides could be encoded by recombinant DNA and expressed in mammalian cells (see, e.g., WO’607 at 13 at lines 15-26. at claims 5, 21, and 30; see also id. at claims 3, 5-6, 19, 21-22, 28, and 30-31, noting that the “membrane-inserting peptide” may comprise pHLIP® peptides).  Second, Applicant summarizes the difference statement set forth in the rejection (see, e.g., Reply filed 9/22/2021 at 7 at 4th full ¶ beginning with “WO ‘607 relates”), which is not disputed or dispositive of obviousness.  Third, it is the Examiner’s understanding that Applicant attempts to distinguish WO’607 from the instant claims by referring to “coupling” rejection (see, e.g., Reply filed 9/22/2021 at 7 at 5th full ¶), but this is not persuasive because claims 39-40 explicitly encompass all peptides “comprising” instant SEQ ID NO: 1.  “Comprising” is open-ended language and therefore fully encompasses “coupled” proteins (see, e.g., instant claims 39-40).  Therefore, identification of such differences in language fails to meaningfully distinguish the claimed invention from the prior art.  Fourth, it is the Examiner’s understanding that Applicant is attempting to allege that WO’607 does not explicitly state that such pHLIP® peptides would be “expressed” on the surface of cells (see, e.g., Reply filed 9/22/2021 at 7 at 5th full ¶).  The “wherein” clause upon which Applicant relies is not a functional limitation, but rather is presumed to be fully satisfied by any mammalian cell expression system expressing any peptide comprising SEQ ID NO: 1 as explained in the claim interpretation section above, which is incorporated fully into the instant response. Notably, zero see, e.g., WO’607 at 13 at lines 15-26. at claims 5, 21, and 30; see also id. at claims 3, 5-6, 19, 21-22, 28, and 30-31, noting that the “membrane-inserting peptide” may comprise pHLIP® peptides).  Rather, if such language were interpreted as a “functional” limitation, it would imply that the full scope of the instant claims were not fully enabled.  Accordingly, such arguments are not persuasive because the instant disclosure is deemed fully enabled, and such “wherein” clauses are understood to be fully satisfied by all mammalian cell protein expression systems, including those taught by Raup, Huan, and Yan.  Fifth, it is the Examiner’s understanding that Applicant has addressed the teachings of WO’607 independent of the other art relied upon by the Examiner (see, e.g., Reply filed 9/22/2021 at 7 at 4th to 5th ¶¶, addressing WO’607 alone).  However, WO’607 was not applied alone under 35 USC 103 or under 35 USC 102 as an anticipatory reference.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In sum, the teachings of WO’607 relied upon by the Examiner to support a determination of obviousness under MPEP § 2143(I)(A), (B), (G) appear to be undisputed; namely that WO’607 reasonably informs artisans that pHLIP® peptides could be encoded by recombinant DNA and expressed in mammalian cells (see, e.g., WO’607 at 13 at lines 15-26. at claims 5, 21, and 30; see also id. at claims 3, 5-6, 19, 21-22, 28, and 30-31, noting that the “membrane-inserting peptide” may comprise pHLIP® peptides).
It is the Examiner’s understanding that Applicant addresses Weerakkody alone (see, e.g., Reply filed 9/22/2021 at pages 7-8 at bridging ¶).  First, it is the Examiner’s understanding that Applicant does not dispute the Examiner’s findings of fact, namely that instant SEQ ID NO: 1 is a prior art element explicitly taught and identified by Weerakkody (see, e.g., Weerakkody at 5834 at col II at § “Design of pHLIP® Variants” and “Var3”; 5837 at col 1 at final ¶ to 5837 at col I at 1st full ¶, Fig. 5 on 5837, exemplifying Var3 and Var7, and showing Var3 is superior in HeLa-GFP tumors).  Second, it is the Examiner’s understanding that Applicant attempts to differentiate the claimed invention relative to Weerakkody alone by pointing out that Weerakkody does not disclose “a nucleic acid encoding pH triggered sequences that are expressed on the exterior of the cell surface” or “[o]ther cell types” (see, e.g., Reply filed 9/22/2021 at pages 7-8 at bridging ¶).  Such statements are neither disputed nor dispositive of obviousness because such teachings are taught and exemplified by the other references set forth in the rejection (i.e., WO’607 discloses general use of mammalian expression systems to produce pH triggered sequences; Raup, Huang, and Yan are relied upon to establish immune cell expression systems).  Critically, Weerakkody was not applied alone under 35 USC 103 or under 35 USC 102 as an anticipatory reference.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In sum, the teachings of Weerakkody relied upon by the Examiner to support a determination of obviousness under MPEP § 2143(I)(A), (B), (G) appear to be undisputed; namely that instant SEQ ID NO: 1 is a prior art element and protein (see, e.g., Weerakkody at 5834 at col II at § “Design of pHLIP® Variants” and “Var3”; 5837 at col 1 at final ¶ to 5837 at col I at 1st full ¶, Fig. 5 on 5837).
It is the Examiner’s understanding that Applicant summarizes the teachings of Raup individually (see, e.g., Reply filed 9/22/2021 at 8 at 2nd to 4th ¶¶).  First, it is the Examiner’s understanding that Applicant does not dispute the Examiner’s findings of fact, namely that methods of genetically modifying Jurkat cells to express exogenous proteins was known in the prior art (see, e.g., Raup at abs), and Jurkat cells are T-cells (see, e.g., Raup at abs, 54 at col II at § 2.5, 55 at col I at § 2.6 “Plasmids”, col I-II at § “Transfection”).  Therefore, expressing proteins (any protein) of interest in a Jurkat expression system is not a point of novelty, because such systems merely produce the expected and predicted result, namely the expression of a protein of interest.  Second, it is the Examiner’s understanding that Applicant attempts to differentiate the claimed invention from the teachings of Raup by alleging that Raup “does not describe or suggest pH triggered sequences” (see, e.g., Reply filed 9/22/2021 at 8 at 2nd to 4th ¶¶).  This is neither disputed nor dispositive of obviousness, because Raup has not been applied alone under either 35 USC 102 or 103, but rather under 35 USC 103 in combination with other references which teach such pH triggered sequences (i.e., WO’607 and Weerakkody).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, it is undisputed that such pH triggered sequences were prior art elements and art-recognized polypeptide sequences.  Third, it is the Examiner’s understanding that Applicant is alleging that Raup provided additional teachings regarding fluorescent cell lines and related assays (see, e.g., Reply filed 9/22/2021 at 8 at 2nd to 4th ¶¶).  This is neither disputed nor dispositive of obviousness because the prior art is presumed enabling for the expression of any and all proteins in such Jurkat cell lines, including the polypeptides taught by WO’607 and Weerakkody; the Examiner is permitted to rely upon such references for all that it would have reasonably suggested to one having ordinary skill in the art (see, e.g., MPEP §§ 2123(I)-(II), 2121(I)). In sum, the teachings of Raup relied upon by the Examiner to see, e.g., Raup at abs, 54 at col II at § 2.5, 55 at col I at § 2.6 “Plasmids”, col I-II at § “Transfection”).
It is the Examiner’s understanding that the Applicant fails to specifically address or dispute any teachings of Huang relied upon by the Examiner to support a determination of obviousness under MPEP § 2143(I)(A), (B), (G).  Therefore, it is undisputed in view of Huang, that the prior art taught and disclosed methods for the expression of exogenous polypeptides in primary T cells (see, e.g., Huang at title, abs).  Accordingly, it is undisputed that methods of expressing exogenous polypeptides in T cells was known in the prior art.
It is the Examiner’s understanding that the Applicant fails to specifically address or dispute any teachings of Yan relied upon by the Examiner to support a determination of obviousness under MPEP § 2143(I)(A), (B), (G).  Therefore, it is undisputed in view of Yan, that the prior art taught and disclosed methods establishing that the general cloning and expression of transduced K562 cells to generate K562 cells that express exogenous proteins at the membrane surface were known in the prior art (see, e.g., Yan at title, abs).  Accordingly, it is undisputed that Yan teaches that expression of exogenous proteins in K562 cells at the membrane surface was known in the art and not a point of novelty.
It is the Examiner’s understanding that Applicant is alleging that there is “no motivation to combined these two references” (referring to Raup and Weerakkody) (see, e.g., Reply filed 9/22/2021 at 8 at 4th ¶, beginning with “The only”).  First, zero rejections on record currently exist based upon Raup and Weerakkody alone, but rather the rejection of record is based upon the combined teachings of WO’607, Weerakkody, Raup, Huang, and Yan.  Therefore, arguments Second, assuming arguendo that Applicant meant to refer to the rejection of record (see, e.g., Reply filed 9/22/2021 at 8 at 4th ¶, beginning with “The only”), in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection is based upon three independent and exemplary rationales for supporting a determination of obviousness as set forth in the MPEP, namely MPEP § 2143(I)(A), (B), (G).  In brief, the Examiner’s position is that the invention is merely the expression of a known protein (Var3) in a known recombinant protein expression system (Jurkat, T-cells, or K562 cells), which merely yields the predicted and expected result, namely a cell containing expressed copies of the known protein exactly as expected and predicted.  Critically, Applicant fails to dispute or traverse the basic facts supporting these rationales as discussed in the preceding paragraphs above.  Accordingly, such arguments are not persuasive because clear rationales for supporting a determination of obviousness under MPEP § 2143(I)(A), (B), (G) have been placed on record.  Furthermore, even assuming arguendo that Applicant established that MPEP § 2143(I)(G) was inapplicable (e.g., teaching, suggestion, motivation), the rejection would be maintained under either MPEP § 2143(I)(A), MPEP § 2143(I)(B), or both.  In sum, such arguments have been fully considered but not found persuasive for the reasons described above.
see, e.g., MPEP § 2123(I)-(II)), and the Examiner is permitted to consider the ordinary level of skill in the art (see, e.g., MPEP § 2141.03(I), noting that the "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art").  Here, the references pertaining to known mammalian immune cell expression systems are not reasonably limited to the exact proteins reduced to practice in each document, but rather one of ordinary skill in the art would reasonably appreciate that the disclosures more broadly identified a proof of principle applicable to any exogenous proteins.  Therefore, as noted in the 35 USC 103 rejection, it is well-within the ordinary skill in the art to express a known protein sequence in a known mammalian cell line using routine techniques in the prior art, because such combinations yield nothing more than predicted and expected results, namely the production of an exogenous protein.  Here, the exogenous protein is a prior art fusion protein construct comprising a pHLIP®.  Accordingly, such arguments alleging a lack of motivation to combine are not persuasive and fail to address the merits of the rejection.
It is the Examiner’s understanding that Applicant is alleging that “[t]he proteins/peptides described in the Weerakkody reference would not function for the intended purpose of the Raup reference” (see, e.g., Reply filed 9/22/2021 at 8 at 4th ¶, beginning with “The only”).  Examiner directs Applicant to the MPEP, noting that the prior art is presumed enabling and that the Examiner is permitted to rely upon such references for all that it would have reasonably suggested to one having ordinary skill in the art (see, e.g., MPEP §§ 2123(I)-(II), 2121(I)).  Here, the Examiner is permitted to rely upon references pertaining to polypeptide expression systems see, e.g., MPEP §§ 2123(I)-(II), 2121(I)).  Rather, such disclosures would inform artisans that such systems were available for use in the expression of other polypeptides (see id).  If Applicant means to allege that such systems were non-enabling, then the burden of rebutting the presumption of operability is on the Applicant (see, e.g., MPEP § 2121(I)) and no such data has been placed on record.  If Applicant merely means that SEQ ID NO: 1 does not fluoresce, this is not dispositive of non-obviousness because instant claims 39-40 “comprise” all proteins comprising SEQ ID NO: 1, including proteins that further comprise fluorescent polypeptide labels (e.g., YFP, RFP, etc).  If Applicant means to suggest that such references “teach away”, it is noted that neither reference “teaches away” from, criticizes, discredits, or otherwise discourages the solution claimed (see, e.g., MPEP § 2141.02(VI)).  Accordingly, such conclusory statements are unsupported by objective evidence; and it is undisputed that SEQ ID NO: 1 is a prior art element.
Examiner notes that point of novelty has been identified on record reasonably identifying any required limitation of the invention that was not known in the prior art (i.e., SEQ ID NO: 1 is a prior art element, methods of expressing proteins in mammalian immune cells is prior art). No unpredicted or unexpected results have been identified, but only the expected result of a protein expression system expressing a known protein.  Examiner notes that no unexpected results have been placed on record to date commensurate in scope with the requirements of MPEP 716.02.
	Therefore, the Applicant’s arguments have been fully considered, but are not persuasive for at least the reasons discussed above.  

Conclusion
	No claims are allowed. 

Applicant's amendment necessitated the new and/or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that claim 49, if examined, would be rejected under 35 USC 112(d), because it does not reasonably appear to conform to the limitations of amended claim 1, by requiring the presence of SEQ ID NO: 1.  If it did read upon SEQ ID NO: 1, it would be rejected for reasons of record applicable to instant SEQ ID NO: 1.
        2 Serial Number 77658917, Registration Number 3944903.
        3 It is noted that instant SEQ ID NO: 1 comprises >85% sequence identity with HSPC053 (see, e.g., HSPC053 [Homo sapiens], GenBank: AAF29025.1, NCBI.NLM.NIH.GOV, 1 page, also available at https://www.ncbi.nlm.nih.gov/protein/AAF29025.1 (last visited 3/15/2021); hereafter “HSPC053”; cited in previous action; at positions 139-142, showing 7/8 matches or >85% identity).
        4 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        5 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.